Title: To George Washington from Brigadier General John Stark, 8 August 1778
From: Stark, John
To: Washington, George


          
            Dear Sir
            Head Quarters Albany 8th August 1778
          
          since my last nothing Extraordinary has Turned up, in
            this Department, Except Seven Deserters from Canada, who shall be sent to you as soon as
            possible—Colo. Butler has sent four Torys from the frontiers—I Inclose you a Letter
            found with one of them, & am in hopes by this time that the Writer is a Prisoner
              Likewise.
          I am Informed that forty Indians, from the Enemitical Tribes, are on their way to this
            place, to make a Treaty with us, while their young men are Cutting our throats—I think untill their Insolence, is Chastised in a Severe
            Manner, we never can Expect peace in this Quarter.
          
          the Bearer hereof Majr Quackingbush, h⟨as⟩ found 55
            Shells, 12 Boxes Musquet Balls, one Vice, & one pair Handscrews, in the River,
            near Saratoga, it is Reported that the Enemy Sunk some Cannon in the River, before their
            Surrender last year, should think a further Search would be Necessary, but by Reason of
            the Scarcity of men, in this Department, it has been Neglected. I am Sir with Great
            Respect Your Humble Sevt
          
            John Stark
          
        